      Case 3:18-cv-01586-JSC Document 783-2 Filed 05/06/21 Page 1 of 4




                                         Exhibit B


                                                                   Chart’s Statement for why the
 Trial                                                               Plaintiffs’ trial exhibit is an
                                      Objections Lodged in
Exhibit        Description                                          improper basis for Plaintiffs’
                                         ECF No. 760
  No.                                                              expert’s inadmissible “state of
                                                                           mind” opinions

2         Defendant Chart Inc.’s     Irrelevant, prejudice       In his Nov. 20, 2020 expert report,
          Answers to Plaintiffs’     outweighs probative value   Kasbekar relies on this document to
          Interrogatories (Set 7),   (401/402/403)               conclude, “Chart had a history of
          signed October 5,                                      Controller malfunctions that date
          2020.                                                  back at least 2016, over 2 years prior
                                                                 to the date of the PFC incident.” (p.
                                                                 7)

                                                                 This is inadmissible expert testimony
                                                                 of knowledge, intent, motive, and
                                                                 character.


5         Defendant Chart,           Irrelevant, prejudice       In his Nov. 20, 2020 expert report,
          Inc.’s Answers to          outweighs probative value   Kasbekar relies on Chart’s answers to
          Plaintiffs’ Requests       (401/402/403)               RFA Nos. 14-16 to conclude that,
          for Admission (Set 5),                                 prior to the March 4 incident, “Chart
          signed October 5,                                      knew that leakage of vacuum space
          2020.                                                  followed by expansion from liquid to
                                                                 gas as the tank warmed over time
                                                                 would result in the subsequent
                                                                 implosion or collapse of the inner
                                                                 vessel.” (p. 60).

                                                                 He further relies on Chart’s answers
                                                                 to RFA No. 4, 5, 7, 8 and 9 to
                                                                 conclude that “Chart had a history of
                                                                 Controller malfunctions that date
                                                                 back at least 2016, over 2 years prior
                                                                 to the date of the PFC incident.” (p.
                                                                 7)

                                                                 This is inadmissible expert testimony
                                                                 of knowledge, intent, motive, and
                                                                 character.
      Case 3:18-cv-01586-JSC Document 783-2 Filed 05/06/21 Page 2 of 4




                                                              Chart’s Statement for why the
 Trial                                                          Plaintiffs’ trial exhibit is an
                                  Objections Lodged in
Exhibit        Description                                     improper basis for Plaintiffs’
                                     ECF No. 760
  No.                                                         expert’s inadmissible “state of
                                                                      mind” opinions




192       Risk Assessment Form Irrelevant (401/402),        Risk analysis of cryogenic freezers.
          (CHART001432)        Confusion/Prejudicial
                               (403), Hearsay (801/802)     In his Nov. 20, 2020 expert report,
                                                            Kasbekar relies on this document to
                                                            conclude that, prior to the March 4
                                                            incident, “Chart knew that leakage of
                                                            vacuum space followed by expansion
                                                            from liquid to gas as the tank warmed
                                                            over time would result in the
                                                            subsequent implosion or collapse of
                                                            the inner vessel.” (p. 60).

                                                            This is inadmissible expert testimony
                                                            of knowledge, intent, motive, and
                                                            character.

208       Chart Email Chain -   Not substantially similar   Hearsay email chain from 2016 that
          RE: Ceva Biomune      (MIL 1, 403), Irrelevant    originates with a report from the field
          freezer picture &     (401/402),                  of an issue with a MVE 1839AF-GB
          information (Case     Confusion/Prejudicial       tank. The tank was reported to have
          336375)               (403), Other Acts (404),    been moved with a “forklift” with
          (CHART008310)         Hearsay (801/802)           LN2 inside and that the cause of the
                                                            “vacuum failure” incident was this
                                                            “transfer.”

                                                            In his Nov. 20, 2020 expert report,
                                                            Kasbekar relies on this document to
                                                            conclude that, prior to the March 4
                                                            incident, “Chart knew that leakage of
                                                            vacuum space followed by expansion
                                                            from liquid to gas as the tank warmed
                                                            over time would result in the
      Case 3:18-cv-01586-JSC Document 783-2 Filed 05/06/21 Page 3 of 4




                                                                Chart’s Statement for why the
 Trial                                                            Plaintiffs’ trial exhibit is an
                                   Objections Lodged in
Exhibit        Description                                       improper basis for Plaintiffs’
                                      ECF No. 760
  No.                                                           expert’s inadmissible “state of
                                                                        mind” opinions

                                                              subsequent implosion or collapse of
                                                              the inner vessel.” (p. 60).

                                                              This is inadmissible expert testimony
                                                              of knowledge, intent, motive, and
                                                              character.

234       Chart Email Chain –     Not substantially similar   Email chain from 2015 of containing
          RE: 1536P, S/N –        (MIL 1, 403), Irrelevant    double hearsay related to
          CVCU06J102              (401/402),                  troubleshooting communications
          (CHART034331-3)         Confusion/Prejudicial       about end-user customer controller
                                  (403), Other Acts (404),    issue on Model 1530 tank in
                                  Hearsay (801/802)           Australia. No root causes identified.

                                                              In his Nov. 20, 2020 expert report,
                                                              Kasbekar relies on this document to
                                                              conclude, “Chart had a history of
                                                              Controller malfunctions that date
                                                              back at least 2016, over 2 years prior
                                                              to the date of the PFC incident.” (p.
                                                              7)

                                                              This is inadmissible expert testimony
                                                              of knowledge, intent, motive, and
                                                              character.

275       Chart Email Chain -     Not substantially similar   Email chain from 2019 and 2020
          FW: Chart Tank          (MIL 1, 403), Irrelevant    with hearsay communications
          Evaluation:             (401/402),                  between customer and Chart
          nexAir - 1426F-CDC      Confusion/Prejudicial       regarding Model 1426F tank vacuum
          Freezer - Case 829912   (403), Other Acts (404),    failure and implosion in field at end
          - RMA                   Hearsay (801/802)           user facility. Possible causes
          283851                                              discussed by customer but no root
          (CHART070706-24)                                    cause identified.

                                                              Discussion of tank warranty issue,
                                                              which the Court has previously
                                                              excluded.
      Case 3:18-cv-01586-JSC Document 783-2 Filed 05/06/21 Page 4 of 4




                                                                Chart’s Statement for why the
 Trial                                                            Plaintiffs’ trial exhibit is an
                                   Objections Lodged in
Exhibit        Description                                       improper basis for Plaintiffs’
                                      ECF No. 760
  No.                                                           expert’s inadmissible “state of
                                                                        mind” opinions

                                                              In his Nov. 20, 2020 expert report,
                                                              Kasbekar states that this document
                                                              reveals Chart’s knowledge of other
                                                              failed and deformed tanks. (p. 6)

                                                              This is inadmissible expert testimony
                                                              of knowledge, intent, motive, and
                                                              character.

276       Chart Case file, Case   Not substantially similar   Email chain discussing same “other
          #856244                 (MIL 1, 403), Irrelevant    occurrence” as that excluded in Trial
          (CHART070725-33)        (401/402),                  Exhibit 274 as set forth in Court’s
                                  Confusion/Prejudicial       April 30, 2021 Order [ECF No. 777].
                                  (403), Other Acts (404),
                                  Hearsay (801/802)           Email chain from 2020 with hearsay
                                                              communications between customer
                                                              and Chart regarding model 205 tank
                                                              vacuum failure and implosion in field
                                                              at end user facility. Possible causes
                                                              discussed by customer but no root
                                                              cause identified.

                                                              Discussion of tank warranty issue,
                                                              which the Court has previously
                                                              excluded.

                                                              In his Nov. 20, 2020 expert report,
                                                              Kasbekar states that this document
                                                              reveals Chart’s knowledge of other
                                                              failed and deformed tanks. (p. 6)

                                                              This is inadmissible expert testimony
                                                              of knowledge, intent, motive, and
                                                              character.
